


EXHIBIT 10.58
JUNIPER NETWORKS, INC.
CHANGE OF CONTROL AGREEMENT
This Change of Control Agreement (the “Agreement”) is made and entered into by
and between ___________ (the “Employee”) and Juniper Networks, Inc., a Delaware
Corporation (the “Company”), effective as of _____________, 2012 (the “Effective
Date”).
RECITALS
1.    It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to the Employee and can cause the Employee to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein) of the Company.
2.    The Board believes that it is in the best interests of the Company and its
stockholders to provide the Employee with an incentive to continue his or her
employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders.
3.    The Board believes that it is imperative to provide the Employee with
certain severance benefits upon certain terminations of employment following a
Change of Control. These benefits will provide the Employee with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.
4.    Certain capitalized terms used in the Agreement are defined in Section 6
below.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
1.Term of Agreement. This Agreement shall terminate upon the later of
(i) January 1, 2015 or (ii) if a Change of Control has occurred on or before
January 1, 2015 (or if a definitive agreement relating to a Change in Control
has been signed by the Company on or before January 1, 2015 and the closing of
that transaction occurs on or before March 31, 2015), the date that all of the
obligations of the parties hereto with respect to this Agreement have been
satisfied.
2.At-Will Employment. The Company and the Employee acknowledge that the
Employee's employment is and shall continue to be at-will, as defined under
applicable law, except as may otherwise be specifically provided under the terms
of any written formal employment agree-ment or offer letter between the Company
and the Employee (an “Employment Agreement”). If the Employee's employment
terminates for any reason, including (without limitation) any termination prior
to a Change of Control, the Employee shall not be entitled to any payments,
benefits, damages, awards or compensation other than as provided by this
Agreement or under his or her Employment Agreement, or as may otherwise be
available in accordance with the Company's established employee plans.
3.Severance Benefits.
(a)Involuntary Termination Other than for Cause or Voluntary Termination for
Good Reason Following a Change of Control Period. If (i) between the date that
is four (4) months following a




--------------------------------------------------------------------------------




Change of Control and the date that is twelve (12) months following a Change of
Control the Employee terminates his or her employment with the Company (or any
parent or subsidiary of the Company) for “Good Reason” (as defined herein),
provided however, that the grounds for Good Reason may arise at anytime within
the twelve (12) months following the Change of Control, or (ii) within twelve
(12) months following a Change of Control the Company (or any parent or
subsidiary of the Company) terminates the Employee's employment for other than
“Cause” (as defined herein), and the Employee signs and does not revoke a
standard release of claims with the Company (in a form acceptable to the Company
and effective no later than March 15 of the year following the year in which the
termination occurs) (the “Release”), then the Employee shall receive the
following severance from the Company:
(i)Severance Payment. The Employee shall be entitled to receive a lump-sum
severance payment (less applicable withholding taxes) equal to 100% of the
Employee's annual base salary (as in effect immediately prior to (A) the Change
of Control, or (B) the Employee's termination, whichever is greater) plus 100%
of the Employee's target bonus for the fiscal year in which the Change of
Control or the Employee's termination occurs, whichever is greater).
(ii)Equity Compensation Acceleration. One hundred percent (100%) of Employee's
then unvested outstanding stock options, stock appreciation rights, restricted
stock units and other Company equity compensation awards (the “Equity
Compensation Awards”) that vest based on time (such as an option that vests 25%
on the first anniversary of grant and 1/48th monthly thereafter) shall
immediately vest and became exercisable (and any rights of repurchase by the
Company or restriction on sale shall lapse). With respect to Equity Compensation
Awards that vest wholly or in part based on factors other than time, such as
performance (whether individual or based on external measures such as Company
performance, market share, stock price, etc.), (i) any portion for which the
measurement or performance period or performance measures have been completed
and the resulting quantities have been determined or calculated, shall
immediately vest and become exercisable (and any rights of repurchase by the
Company or restriction on sale shall lapse) and (ii) the remaining portions
shall immediately vest and become exercisable (and any rights of repurchase by
the Company or restriction on sale shall lapse) in an amount equal to the number
that would be calculated if the performance measures were achieved at the target
level (for example, if the employee were granted 300 three year performance
shares, where (a) the amount that can be earned is determined each year based on
performance against annual performance targets but the entire amount vests at
the end of the three years and (b) at target performance levels the employee
could earn 1/3 of the amount each year and (c) the first year had been completed
and the performance resulted in a calculation that 85 shares were earned and
(d) the employee is terminated prior to the completion of year 2, then the
amount that would vest and become immediately exercisable would be 285 shares --
representing the 85 shares calculated for year 1 and the target amount of 100
shares for each of year 2 and year 3); provided however, that if there is no
“target” number, then the number that vest shall be 100% of the amounts that
could vest with respect to that measurement period. Any Company stock options
and stock appreciation rights shall thereafter remain exercisable following the
Employee's employment termination for the period prescribed in the respective
option and stock appreciation right agreements.
(iii)Continued Employee Benefits. In lieu of continuation of benefits, Employee
shall receive $36,000 (whether or not Employee elects COBRA).
(b)Timing of Severance Payments.
(i)Payment Timing. One half of the severance payment to which Employee is
entitled shall be paid by the Company to Employee in cash on the 60th calendar
day after Employee's termination of employment, but in no case prior to the
effective date of the Release. The other half of the severance payment to which
Employee is entitled shall be paid by the Company to Employee in cash not later
than six months after Employee's termination of employment, but in no case prior
to the effective date of the Release. If the Employee should die before all
amounts have been paid, such unpaid amounts shall be paid in a lump-sum payment
(less any withholding taxes) to the Employee's designated beneficiary, if
living, or otherwise to the personal representative of the Employee's estate.




--------------------------------------------------------------------------------




(ii)Release Effectiveness. The receipt of any severance pursuant to Section 3(a)
will be subject to Employee signing and not revoking the Release and provided
that such Release is effective within sixty (60) days following the termination
of employment. No severance pursuant to such Section will be paid or provided
until the Release becomes effective. In the event the termination occurs at a
time during the calendar year where it would be possible for the Release to
become effective in the calendar year following the calendar year in which the
Employee's termination occurs, any severance that would be considered Deferred
Compensation Separation Benefits (as defined in Section 3(f)) will be paid on
the first payroll date to occur during the calendar year following the calendar
year in which such termination occurs, or such later time as required by the
payment schedule applicable to each payment or benefit, or Section 3(f)
(c)Voluntary Resignation; Termination for Cause. If the Employee's employ-ment
with the Company terminates (i) voluntarily by the Employee other than for Good
Reason, or (ii) for Cause by the Company, then the Employee shall not be
entitled to receive severance or other benefits except for those (if any) as may
then be established under the Company's then existing severance and benefits
plans and practices or pursuant to other written agreements with the Company.
(d)Termination Outside of Change of Control Period. In the event the Employee's
employment is terminated for any reason, either prior to the occurrence of a
Change of Control or after the twelve (12) month period following a Change of
Control, or if the Employee terminates for Good Reason within four months after
a Change in Control, then the Employee shall be entitled to receive severance
and any other benefits only as may then be established under the Company's
existing written severance and benefits plans and practices or pursuant to other
written agreements with the Company.
(e)Section 409A.
(i)Notwithstanding anything to the contrary in this Agreement, if Employee is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the final regulations and any guidance
promulgated thereunder (“Section 409A”) at the time of Employee's termination
(other than due to death) or resignation, then the severance payable to
Employee, if any, pursuant to this Agreement, when considered together with any
other severance payments or separation benefits that are considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”) that are payable within the first six (6) months following Employee's
termination of employment, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Employee's termination of employment. All subsequent Deferred Compensation
Separation Benefits, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if Employee dies following his termination but prior to the six
(6) month anniversary of his termination, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Employee's death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit. Each payment and benefit
payable under this Agreement is intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
(ii)Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above.
(iii)Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the Section
409A Limit shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above. “Section 409A Limit” will mean the lesser of two
(2) times: (i) Employee's annualized compensation based upon the annual rate of
pay paid to Employee during the Employee's taxable year preceding the Employee's
taxable year of Employee's termination of employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount




--------------------------------------------------------------------------------




that may be taken into account under a qualified plan pursuant to Section
401(a)(17) of the Code for the year in which Employee's employment is
terminated.
(iv)The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Employee agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Employee under Section 409A.
4.Conditional Nature of Severance Payments and Benefits.
(a)Noncompete. Employee acknowledges that the nature of the Company's business
is such that if Employee were to become employed by, or substantially involved
in, the business of a competitor of the Company during the twelve (12) months
following the termination of Employee's employment with the Company, it would be
very difficult for Employee not to rely on or use the Company's trade secrets
and confidential information. Thus, to avoid the inevitable disclosure of the
Company's trade secrets and confidential information, Employee agrees and
acknowledges that Employee's right to receive the severance benefits set forth
in Section 3(a) (to the extent Employee is otherwise entitled to such
payments) shall be conditioned upon Employee not directly or indirectly engaging
in (whether as an employee, consultant, agent, proprietor, principal, partner,
stockholder, corporate officer, director or otherwise), nor having any ownership
interested in or participating in the financing, operation, management or
control of, any person, firm, corporation or business in Competition (as defined
herein) with Company. Notwithstanding the foregoing, Employee may, without
violating this Section 4, own, as a passive investment, shares of capital stock
of a corporation or other entity that engages in Competition where the number of
shares of such corporation's capital stock that are owned by Employee represent
less than three percent of the total number of shares of such entity's capital
stock outstanding.
(b)Non-Solicitation. Until the date twelve (12) months after the termination of
Employee's employment with the Company for any reason, Employee agrees and
acknowledges that Employee's right to receive the severance payments set forth
in Section 3(a) (to the extent Employee is otherwise entitled to such
payments) shall be conditioned upon Employee neither directly nor indirectly
soliciting, inducing, recruiting or encouraging an employee to leave his or her
employment either for Employee or for any other entity or person with which or
whom Employee has a business relationship.
(c)Understanding of Covenants. Employee represents that he (i) is familiar with
the foregoing covenants not to compete and not to solicit, and (ii) is fully
aware of his obligations hereunder, including, without limitation, the
reasonableness of the length of time, scope and geographic coverage of these
covenants.
(d)Remedy for Breach. Upon any breach of this section by Employee, all severance
payments and benefits pursuant to this Agreement shall immediately cease and any
stock options or stock appreciation rights then held by Employee shall
immediately terminate and be without further force and effect, and Employee
shall return all of the consideration paid by the Company under this Section 3
and remit any shares of Restricted Stock or shares purchased under stock options
to the extent vesting accelerated under Section 3 above (or the profits from the
sale of such shares if they are or have been sold).
5.Golden Parachute Excise Tax Best Results. In the event that the severance and
other benefits provided for in this agreement or otherwise payable to Employee
(a) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (b) would be subject
to the excise tax imposed by Section 4999 of the Code, then such benefits shall
be either be:
(i)delivered in full, or
(ii)delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income and




--------------------------------------------------------------------------------




employment taxes and the excise tax imposed by Section 4999, results in the
receipt by Employee, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. Unless the Company and Employee otherwise agree in
writing, any determination required under this Section 5 will be made in writing
by a national “Big Four” accounting firm selected by the Company or such other
person or entity to which the parties mutually agree (the “Accountants”), whose
determination will be conclusive and binding upon Employee and the Company for
all purposes. For purposes of making the calculations required by this
Section 5, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5. Any reduction in payments and/or benefits
required by this Section 5 shall occur in the following order: (1) reduction of
cash payments; and (2) reduction of other benefits paid to Employee. In the
event that acceleration of vesting of equity awards is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant for Employee's equity awards.
6.Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:
(a)Cause. “Cause” shall mean:
(i)an act of personal dishonesty taken by the Employee in connection with his
responsibilities as an employee and intended to result in substantial personal
enrichment of the Employee; or
(ii)Employee being convicted of, or pleading nolo contendere to a felony; or
(iii)a willful act by the Employee which constitutes gross misconduct and which
is injurious to the Company; or
(iv)following delivery to the Employee of a written demand for performance from
the Company which describes the basis for the Company's reasonable belief that
the Employee has not substantially performed his duties, continued violations by
the Employee of the Employee's obligations to the Company which are demonstrably
willful and deliberate on the Employee's part.
(b)Change of Control. “Change of Control” means the occurrence of any of the
following:
(i)Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d‑3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company's then outstanding voting securities; or
(ii)Any action or event occurring within a two‑year period, as a result of which
fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of the date hereof, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of the Incumbent Directors at
the time of such election or nomination (but shall not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company); or
(iii)The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or
(iv)The consummation of the sale, lease or other disposition by the Company of
all or substantially all the Company's assets.
(c)Competition. means the development, marketing or sale of networking equipment
or




--------------------------------------------------------------------------------




network security software or products in the United. For the avoidance of doubt,
Competition includes, but is not limited to, Cisco Systems, Huawei, Alcatel,
Checkpoint, and Foundry.
(d)Disability. “Disability” shall mean that the Employee has been unable to
perform his or her Company duties as the result of his incapacity due to
physical or mental illness, and such inability, at least twenty-six (26) weeks
after its commencement, is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Employee or the
Employee's legal representative (such agreement as to acceptability not to be
unreasonably withheld). Termination resulting from Disability may only be
effected after at least thirty (30) days' written notice by the Company of its
intention to terminate the Employee's employment. In the event that the Employee
resumes the performance of substantially all of his or her duties hereunder
before the termination of his or her employment becomes effective, the notice of
intent to terminate shall automatically be deemed to have been revoked.
(e)Good Reason. “Good Reason” means Employee's termination of employment
following the expiration of any cure period (discussed below) following the
occurrence, without Employee's express written consent, of one or more of the
following:
(i)a material reduction of the Employee's duties, title, authority or
responsibilities, relative to the Employee's duties, title, authority or
responsibilities as in effect immediately prior to such reduction; provided,
however, that a reduction in duties, title, authority or responsibilities solely
by virtue of the Company being acquired and made part of a larger entity (as,
for example, when the Chief Financial Officer of the Company remains the Chief
Financial Officer of the subsidiary or business unit substantially containing
the Company's business following a Change of Control) shall not by itself
constitute grounds for a “Voluntary Termination for Good Reason”; or
(ii)a substantial reduction of the facilities and perquisites (including office
space and location) available to the Employee immediately prior to such
reduction; or
(iii)a reduction by the Company in the base compensation or total target cash
compensation of the Employee as in effect immediately prior to such reduction;
or
(iv)a material reduction by the Company in the kind or level of benefits to
which the Employee was entitled immediately prior to such reduction with the
result that such Employee's overall benefits package is significantly reduced;
or
(v)the relocation of the Employee to a facility or a location more than forty
(40) miles from such Employee's then present location.
Employee will not resign for Good Reason without first providing the Company
with written notice within sixty (60) days of the event that Employee believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice.
7.Successors.
(a)The Company's Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company's business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company's business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.
(b)The Employee's Successors. The terms of this Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
8.Notice.
(a)General. All notices and other communications required or permitted
here-under shall




--------------------------------------------------------------------------------




be in writing, shall be effective when given, and shall in any event be deemed
to be given upon receipt or, if earlier, (a) five (5) days after deposit with
the U.S. Postal Service or other applicable postal service, if delivered by
first class mail, postage prepaid, (b) upon delivery, if delivered by hand,
(c) one (1) business day after the business day of deposit with Federal Express
or similar overnight courier, freight prepaid or (d) one (1) business day after
the business day of facsimile transmission, if delivered by facsimile
transmission with copy by first class mail, postage prepaid, and shall be
addressed (i) if to Employee, at his or her last known residential address and
(ii) if to the Company, at the address of its principal corporate offices
(attention: Secretary), or in any such case at such other address as a party may
designate by ten (10) days' advance written notice to the other party pursuant
to the provisions above.
(b)Notice of Termination. Any termination by the Company for Cause or by the
Employee for Good Reason or Disability or as a result of a voluntary resignation
shall be communi-cated by a notice of termination to the other party hereto
given in accordance with Section 8(a) of this Agreement. Such notice shall
indicate the specific termination provision in this Agreement relied upon, shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and shall specify the
termination date (which shall be not more than thirty (30) days after the giving
of such notice). The failure by the Employee to include in the notice any fact
or circumstance which contributes to a showing of Good Reason or Disability
shall not waive any right of the Employee hereunder or preclude the Employee
from asserting such fact or circumstance in enforcing his or her rights
hereunder.
9.Miscellaneous Provisions.
(a)No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other source.
(b)Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
(c)Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.
(d)Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof.
(e)Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California. The
Superior Court of Santa Clara County and/or the United States District Court for
the Northern District of California shall have exclusive jurisdiction and venue
over all controversies in connection with this Agreement.
(f)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(g)Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.
(h)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.






--------------------------------------------------------------------------------




COMPANY                    JUNIPER NETWORKS, INC.
By:                            
Name:     ____________________________________
Title:                            


EMPLOYEE                                
Name:     




